DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed June 22, 2021 in response to the Office Action of March 22, 2021, is acknowledged and has been entered. Claims 1-20 are pending and being examined as drawn to the elected species of antibody that inhibits the formation of the CyPA/CD147 complex. Claims 1-14 are amended. Claims 15-20 are new. 

Maintained Rejection
(additionally addressing new claim amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-20 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are now drawn to a method of treating multiple myeloma (MM) in a patient or inhibiting the migration of MM cells in a patient into the bone marrow of the patient, the method comprising:
(a) providing a first polypeptide comprising a CD147 polypeptide and a second polypeptide comprising an extracellular cyclophilin A (eCyPA) polypeptide sequence
under conditions that allow for binding of the CD147 polypeptide and the eCyPA sequence to form a complex;
(b) contacting the complex with a test agent;
(c) determining whether the test agent disrupts binding of the first and second polypeptide,
wherein disruption of the binding of the first polypeptide and second polypeptide by the test agent indicates the test agent is a putative therapeutic agent for treating MM;
(d) contacting the putative therapeutic agent with a multiple myeloma (MM) cell population expressing CD147;

wherein inhibition of MM cell migration indicates the test agent is a therapeutic agent fortreating MM; and
(f) administering to the patient an effective dose of the therapeutic agent;
wherein the therapeutic agent is an antibody.
The claims further require the antibody administered to have the following functions:
bind CyPA;
inhibit the formation of the CyPA/CD147 complex;
inhibit CyPA-induced activation of pERK, pSTAT3, pAKT, and/or PARP;
inhibit the Wnt/β-catenin/BCL9 transcriptional complex;
increase caspase 3 activity;
treat MM; 
inhibit the migration of MM cells in a patient into the bone marrow of the patient;
binds CD147.
Thus, the claims identify the therapeutic agent/antibody by function only and no therapeutic agent/antibody structure is recited for administration. The source of the anti-CyPA antibody, such as an autoantibody or donor, in claims 16 and 19, does not provide any information on the CDR structure or functional properties of the antibody. In 
With regards to anti-CyPA antibody, the published instant specification discloses:
[83] In some embodiments, the polypeptide is a polypeptide binding partner of a cyclophilin A molecule or CD147 molecule, e.g., an antibody, e.g., an anti-CyPA antibody. Anti-CyPA antibodies for treating HIV infection are described in, e.g., U.S. Pat. No. 5,840,305.
US Patent 5,840,305 discloses producing polyclonal anti-CyPA antibodies in rabbits by immunization with AGE-modified murine cyclophilin, wherein the antibodies demonstrated antiviral activity against HIV (section 7). US Patent 5,840,305 contemplates making monoclonal antibodies against AGE-modified murine cyclophilin by immunization of mice and screening for antibody binding to cyclophilin, spleen removal, and hybridoma production (section 10).  US Patent 5,840,305 does not produce a single exemplary monoclonal antibody or disclose the structure of any anti-cyclophilin antibodies, and does not disclose any antibodies that perform the instantly claimed functions.
Thus, the instant specification does not provide a single exemplary therapeutic anti-CyPA agent/antibody that functions as claimed. The specification fails to disclose any structural sequence required of a therapeutic agent or an anti-CyPA antibody to possess the functions as claimed and listed above. 


With regards to anti-CD147 antibody, the specification discloses:
[138] Anti-CD147 (UM-8D6) antibody and monoclonal mouse IgG1 (MOPC31C) were obtained from Ancell. 
[0161] To test the targeting of the eCyPA/CD147 complex as a potential strategy for clinical MM therapy, we first evaluated whether an anti-CD147 Ab known to inhibit neutrophil migration in a mouse model of inflammation 35 also inhibits MM cell migration. Transwell assays revealed that eCyPA-induced MM1S-luc cell migration was markedly reduced if the cells were pre-treated with the CD147 Ab (FIG. 6F). Decreased migration was associated with inhibition of CyPA-induced activation of pERK, pSTAT3, pAKT, and PARP (FIG. 14F). PARP activation by CD147 Ab was concentration-dependent (FIG. 14G). Interestingly, CXCR4 Ab migration of MM cells induced by SDF-113 did not inhibit CyPA-induced migration of MM1S-luc cells (FIG. 14H). Migration of MM1S-luc cells was also markedly inhibited by the CD147 Ab when cells were incubated in the presence of primary BMECs, but not primary BMSCs, isolated from same MM patient (FIG. 6G). I

[0162] Our observation of decreased pSTAT in MM cells either transduced with CD147-shRNA (FIG. 6B) or treated with CD147 Ab (FIG. 14F) prompted us to next use the scaffold system to evaluate whether CD147 Ab could be therapeutic for MM in vivo. To this end, scaffolds were pre-coated with BMEC-60 cells for two weeks, and then incubated with MM1S-luc cells for one week. When an evenly distributed coating of cells was obtained, the scaffolds were implanted into the flank of non-γ-irradiated immunodeficient mice. One week post-implantation the mice were subjected to whole-body imaging, and mice with comparable tumor burdens were selected for Ab therapy (FIG. 7A, Day 0). Mice were injected with 100 μl of a solution containing either 100 ng of isotype Ab (control group, n=4) or anti-CD147 Ab (treated group, n=4) s.c. every other day, in a region adjacent to the scaffolds, and tumor growth within the scaffold was evaluated by Xenogen imaging every five days. On day 15 of treatment the mice were euthanized, and the scaffolds were subjected to histologic and immunohistochemical analysis (FIG. 7B). Quantitative Xenogen imaging revealed that anti-CD147 Ab treatment had significantly decreased MM1S-luc growth within the scaffolds compared with isotype Ab-treated mice (FIG. 15A). In addition, more intense immunostaining for caspase was observed in MM1S-luc cells within scaffolds of mice treated with CD147 Ab (FIG. 7B) than in mice treated with isotype Ab. Analysis of immune-mediated activity revealed that complement-dependent cytotoxicity was not induced by the CD147 Ab 
Thus, the instant specification provides a single exemplary therapeutic anti-CD147 mouse monoclonal antibody that functions as claimed. The specification fails to disclose the structural sequence required of any other therapeutic agent or an anti-CD147 antibody to possess the functions as claimed and listed above. 
Santa Cruz Biotechnology commercially sells UM-8D6 mouse monoclonal anti-CD147 antibody utilized in the instant specification and indicates its use for detection of CD147 (EMMPRIN) in immunoassays or as a control antibody for EMMPRIN siRNA/shRNA (see “Applications”). Santa Cruz Biotechnology states their antibody is for research use only, not diagnostic use (see “Research Use”). Santa Cruz Biotechnology does not disclose therapeutic use or function of the antibody or disclose screening the antibody through the instantly claimed method.
To provide adequate written description and evidence of possession of the claimed therapeutic agent/antibody genus required to practice the methods, the instant specification can structurally describe representative therapeutic agents/antibodies that function as claimed and listed above, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for therapeutic agents/antibodies that bind CyPA or CD147 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future therapeutic agents/antibodies yet to be discovered that may function as claimed. The CyPA or CD147 antigen provides no information about the structure of an antibody or therapeutic agent that binds to them or disrupts them. Those of ordinary skill in the art recognize that antibody binding to an antigen does not necessitate any additional functions such as MM treatment or inhibition of CD147 interaction.
In this case, the only factor present in the claims is a recitation of the therapeutic agent/antibody functions as listed above. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification fails to disclose a single exemplary “therapeutic agent” or anti-CyPA antibody that functions as claimed, 
Given the lack of representative examples to support the full scope of the claimed therapeutic agents and antibodies required to practice the claimed method, and lack of reasonable structure-function correlation with regards to the unknown therapeutic agent structures or sequences in the antibody variable domains or complementarity determining regions (CDRs) that provide CyPA-binding, CD147-binding and other required claimed functions, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of therapeutic agents or antibodies that bind CyPA or CD147 and function as listed above that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.

Response to Arguments
3.	Applicants argue that the claims are amended with steps a-e identical the those in issued parent US Patent and the US Patent claims the test agent screened is a polypeptide or antibody. Applicants argue they are in possession of the invention across the full scope of the claims.
	The arguments have been considered but are not persuasive. Unlike the parent patented claims, the instant claims require both making and using the test agent, wherein the test/therapeutic agent must be produced and administered at an effective dose to treat multiple myeloma (MM). In order for one to use and administer an effective dose of the therapeutic agent to treat MM, one must be able to produce or reproduce it, which requires knowing and recognizing the structure or sequence of the therapeutic agent/ antibody. Contrary to arguments, patents to screening methods for therapeutic agents do not confer possession to all resulting future possible therapeutic agents that satisfy the claimed functions. The screening method provides no information on the structure or sequence of a therapeutic agent or antibody required for one to produce or reproduce the therapeutic agent or antibody for administration of an effective dose for treatment of MM. Examiner maintains reliance upon the precedential decisions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) (“Lilly”) and Enzo Biochem, Inc. V. Gen-Probe Inc. (Fed. Cir. 2002) (“Enzo”) as the standards for determining adequate written description of the instant claims. Examiner established that 
the claims define the therapeutic agent/ antibody by binding and other functions only without any structure or antibody sequence recited; 
the specification fails to provide the critical or shared core therapeutic agent structure or antibody sequence structure correlated to, and responsible for, the binding and other functions (for example, in the antibody the six complementarity determining region (CDR) sequences or variable light (VL) and heavy (VH) chain domain sequences critical to the antibody binding function) that is possessed by the broadly claimed genus of therapeutic antibodies for administration; and
the specification fails to provide a representative number of species of therapeutic agents or antibodies for the broadly claimed genus of therapeutic agents or antibodies that function as listed above in the rejection, and that are required to practice the invention as claimed.


4.	All other objections and rejections recited in the Office Action mailed March 22, 2021 are hereby withdrawn in view of amendments.


5.	Conclusion: No claim is allowed.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Laura B Goddard/Primary Examiner, Art Unit 1642